83695: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32501: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83695


Short Caption:FED. HOUSING FIN. AGENCY VS. WESTLAND LIBERTY VILL., LLCCourt:Supreme Court


Related Case(s):82174, 82666, 84573, 84575


Lower Court Case(s):Clark Co. - Eighth Judicial District - A819412Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:11/04/2021 / Haberfeld, StephenSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantFederal Housing Finance AgencyLeslie Bryan Hart
							(Fennemore Craig P.C./Reno)
						Michael A.F. Johnson
							(Arnold & Porter Kaye Scholer LLP/Washington DC)
						John D. Tennert
							(Fennemore Craig P.C./Reno)
						


AppellantFederal National Mortgage AssociationKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Nathaniel G. Kanute
							(Snell & Wilmer, LLP/Reno)
						Bob L. Olson
							(Snell & Wilmer, LLP/Las Vegas)
						


RespondentWestland Liberty Village, LLCBrian W. Barnes
							(Cooper & Kirk PLLC/Wash DC)
						John G. Benedict
							(Law Offices of John Benedict)
						John P. Desmond
							(Dickinson Wright PLLC)
						Philip R. Erwin
							(Campbell & Williams)
						John W. HofsaessBrian R. Irvine
							(Dickinson Wright PLLC)
						J. Colby Williams
							(Campbell & Williams)
						


RespondentWestland Village Square, LLCBrian W. Barnes
							(Cooper & Kirk PLLC/Wash DC)
						John G. Benedict
							(Law Offices of John Benedict)
						John P. Desmond
							(Dickinson Wright PLLC)
						Philip R. Erwin
							(Campbell & Williams)
						John W. HofsaessBrian R. Irvine
							(Dickinson Wright PLLC)
						J. Colby Williams
							(Campbell & Williams)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/14/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/28/2021Filing FeeFiling Fee due for Appeal. (SC)


10/28/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-31108




10/28/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)21-31111




11/01/2021Filing FeeFiling Fee Paid. $250.00 from Fennemore Craig.  Check no. 2592. (SC)


11/02/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)21-31420




11/04/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Stephen E. Haberfeld. (SC)21-31746




11/17/2021Settlement Order/ProceduralFiled Order Removing Appeal from Settlement Program and Ordering Expedited Briefing.  Appellant shall have 20 days from the date of this order to file and serve the opening brief and appendix.  Respondent shall have 20 days from service of the opening brief to file and serve the answering brief.  Appellant shall have 10 days from service of the answering brief to file and serve a reply brief, if deemed necessary.  (SC)21-33109




11/22/2021Docketing StatementFiled Appellant Federal Housing Finance Agency's Docketing Statement -Civil Appeals. (SC)21-33610




11/24/2021Docketing StatementFiled Appellant Federal Housing Finance Agency's Amended Docketing Statement. (SC)21-33823




12/07/2021AppendixFiled Appellants' Appendix, Volume I. (SC)21-34922




12/07/2021AppendixFiled Appellants' Appendix, Volume II. (SC)21-34923




12/07/2021AppendixFiled Appellants' Appendix, Volume III. (SC)21-34924




12/07/2021AppendixFiled Appellants' Appendix, Volume IV. (SC)21-34925




12/07/2021AppendixFiled Appellants' Appendix, Volume V. (SC)21-34926




12/07/2021AppendixFiled Appellants' Appendix, Volume VI. (SC)21-34927




12/07/2021AppendixFiled Appellants' Appendix, Volume VII. (SC)21-34928




12/07/2021AppendixFiled Appellants' Appendix, Volume VIII. (SC)21-34931




12/07/2021AppendixFiled Appellants' Appendix, Volume IX. (SC)21-34932




12/07/2021AppendixFiled Appellants' Appendix, Volume X. (SC)21-34935




12/07/2021AppendixFiled Appellants' Appendix, Volume XI. (SC)21-34936




12/07/2021AppendixFiled Appellants' Appendix, Volume XII. (SC)21-34939




12/07/2021AppendixFiled Appellants' Appendix, Volume XIII. (SC)21-34940




12/07/2021AppendixFiled Appellants' Appendix, Volume XIV. (SC)21-34941




12/07/2021BriefFiled Appellants' Opening Brief. (SC)21-34949




12/27/2021BriefFiled Respondent's Answering Brief. (SC)21-36733




12/27/2021AppendixFiled Respondents' Supplemental Appendix In Support of Answering Brief Volume 1. (SC)21-36734




12/27/2021AppendixFiled Respondents' Supplemental Appendix In Support Of Answering Brief Volume 2. (SC)21-36735




12/28/2021Notice/IncomingFiled Notice of Appearance. (SC)21-36766




01/03/2022Order/ProceduralFiled Order. Pursuant to the notice of appearance filed on December 28, 2021, the clerk of this court shall add attorneys J. Colby Williams and Philip R. Erwin, and the law firm Campbell & Williams as counsel of record for respondents in this appeal. The answering brief and appendix were filed on December 27, 2021. Appellants shall have until January 26, 2022, to file and serve a reply brief if deemed necessary. Failure to timely file a reply brief may be deemed a waiver of the right to file a reply brief. (SC)22-00069




01/06/2022BriefFiled Appellants' Reply Brief. (SC)22-00654




01/07/2022Case Status UpdateBriefing Completed/To Screening. (SC)


03/09/2022Notice/IncomingFiled Appellant's Notice of Supplemental Authority. (SC)22-07604




05/27/2022BriefFiled Respondent's Notice of Supplemental Authority Pursuant to NRAP 31(e). (SC)22-16994




06/21/2022MotionFiled Appellant FHFA's Response to Westland's Notice of Supplemental Authority. (SC)22-19615




10/17/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED." fn1 [The Honorable Abbi Silver having retired, this matter was denied by a six-justice court.] EN BANC. (SC)22-32501





Combined Case View